810 F.2d 194
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Lou PATTON-BEY, Petitioner,
No. 86-8016.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1986.Decided Jan. 16, 1987.

Before RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Lou Patton-Bey, appellant pro se.
PER CURIAM:


1
Petitioner Lou Patton-Bey, an inmate at the United States Prison, Lompoc, California, has applied to this court for a writ of mandamus or prohibition directing the district court to act on his petition for post-conviction relief, filed pursuant to 28 U.S.C. § 2255.


2
The district court has now entered an order filed 28 November 1986 transferring Patton-Bey's petiton for post-conviction relief to the Central District of California in Patton-Bey v. U.S. Parole Commission, C/A No. JH-85-4950 (D.Md., November 28, 1986).   Accordingly, although leave is granted to proceed in forma pauperis, the petition for a writ of mandamus or prohibition is denied as being moot and this action is dismissed.


3
DISMISSED.